Jasper, J.
petition, which seeks to mandate the Judge of the Gibson Circuit Court to disqualify himself, under Rule No. 1-12 of this court, is insufficient for failure to comply with the provisions of Rule No. 2-35 of the court. See State ex rel. Williams v. Superior Court of St. Joseph County (1950), 228 Ind. 157, 94 N. E. 2d 591; State ex rel. Talkington v. Hoffman, Judge (1947), 225 Ind. 475, 76 N. E. 2d 252; State ex rel. Crawford v. Owen (1948), 225 Ind. 601, 77 N. E. 2d 123; State ex rel. Lee v. Wilson (1948), 225 Ind. 640, 77 N. E. 2d 354.
*254The State of Indiana has provided a Public Defender, who is learned in the law, for the benefit of persons confined in penal institutions. If such persons fail to make use of the services of the Public Defender, and represent themselves, they cannot expect the court to waive its rules.
The issuance of an alternative writ of mandate is denied.
Note.—Reported in 97 N. E. 2d 628.